                                                                  USDC SDNY
                                                                  DOCUMENT
UNITED STATES DISTRICT COURT                                      ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                     DOC #:
 ------------------------------------------------------------ X   DATE FILED: 3/16/2020
 JENNY RAMGOOLIE,                                             :
                                                              :
                                              Plaintiff,      :
                                                              :     16-CV-3345 (VEC)(SN)
                            -against-                         :
                                                              :           ORDER
 ANDY RAMGOOLIE,                                              :
                                                              :
                                              Defendant. :
 ------------------------------------------------------------ X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on May 19, 2016, the Court referred this case to Magistrate Judge Netburn

for general pretrial and dispositive motions (Dkt. 3);

        WHEREAS on September 6, 2018, the Court adopted Judge Netburn’s Report and

Recommendation with minimal modification, denying the parties’ cross-motions for summary

judgment, granting Plaintiff’s motion for sanctions, and ordering Defendant to pay “the

reasonable attorney’s fees and costs that Plaintiff incurred in connection with her motion to

compel and motion for sanctions” (Dkts. 139, 149);

        WHEREAS on April 5, 2019, Judge Netburn awarded Plaintiff attorneys’ fees and costs

in the total amount of $18,712.32 (Dkt. 189);

        WHEREAS in May 2019 Defendant made two payments to Plaintiff totaling $5,500

(Dkts. 201, 210);

        WHEREAS on July 1, 2019, Plaintiff moved for a finding of civil contempt against

Defendant for failure to pay the remaining unpaid portion ($13,212.32) of the award (Dkt. 199);

        WHEREAS on July 31, 2019, Defendant opposed the motion, arguing that he is unable to

pay the remaining portion of the award (Dkts. 210–11);




                                                  Page 1 of 3
       WHEREAS on August 20, 2019, the Court cancelled the referral to Judge Netburn for

reports and recommendations as to Plaintiff’s motion for discovery sanctions (Dkt. 215);

       WHEREAS on September 10, 2019, the Court granted Plaintiff’s motion for sanctions

and entered default judgment against Defendant (Dkt. 216);

       WHEREAS on September 10, 2019, the Court entered an Amended Order of Reference

to Judge Netburn for specific non-dispositive motions/disputes, including Plaintiff’s motion for a

finding of civil contempt (Dkt. 217);

       WHEREAS on February 13, 2020, Judge Netburn authorized Defendant to submit

evidence of his financial status in camera in support of his argument that he is unable to pay the

remainder of the attorneys’ fees award (Dkt. 239);

       WHEREAS on February 25, 2020, Judge Netburn ordered Defendant to file his in

camera submission on the public docket with limited redactions (Dkt. 240);

       WHEREAS on February 25, 2020, Judge Netburn entered a Certification of Facts,

Conclusions of Law, and Proposed Remedy pursuant to 28 U.S.C. § 636(e)(6)(B)(iii)

recommending that the Court hold Defendant in civil contempt and order Defendant to pay the

remainder of the award, interest at the federal interest rate, and attorneys’ fees and costs incurred

in bringing the contempt motion (Dkt. 241);

       WHEREAS on March 12, 2020, the Court ordered Defendant to notify the Court no later

than March 13, 2020, if he wished to have a hearing on the issue of his ability to pay the

remainder of the award (Dkt. 253);

       WHEREAS as of March 16, 2020, Defendant has not requested a hearing;

       WHEREAS the Court has conducted a de novo review of the parties’ papers and evidence

submitted in relation to the motion for a finding of civil contempt, see 28 U.S.C. § 636(e)(6);




                                            Page 2 of 3
JSC Foreign Econ. Ass’n Technostroyexport v. Int’l Dev. & Trade Servs., Inc., No. 03-CV-5562,

2006 WL 1148110, at *1 (S.D.N.Y. Apr. 28, 2006)); and

       WHEREAS the Court concurs in and adopts Judge Netburn’s findings of fact and

conclusions of law without modification;

       IT IS HEREBY ORDERED that Defendant is held in civil contempt for failing to comply

with the Court’s order (Dkt. 149) and Judge Netburn’s award (Dkt. 189) to pay Plaintiff

reasonable attorneys’ fees and costs. Defendant must pay $13,212.32, plus interest at the federal

interest rate, see 28 U.S.C. § 1961, no later than May 16, 2020.

       IT IS FURTHER ORDERED that Defendant must pay reasonable attorneys’ fees and

costs that Plaintiff’s counsel incurred in bringing the contempt motion. Plaintiff may make a

motion for an award of attorneys’ fees and costs no later than May 16, 2020.

       IT IS FURTHER ORDERED that, if full payment has not been made by May 16, 2020,

Plaintiff must move by way of an Order to Show Cause why Defendant should not be jailed or

otherwise subject to increasing financial penalties until he complies with this Order, see Hutto v.

Finney, 437 U.S. 678, 690 (1978) (“Civil contempt proceedings may yield a conditional jail term

or fine.”); see also Waterkeeper All. Inc. v. Spirit of Utah Wilderness, Inc., No. 10-CV-1136,

2020 WL 377951, at *4 (S.D.N.Y. Jan. 22, 2020) (“[A] court may . . . utilize all sanctions at its

disposal which are reasonably likely to coerce the contemnor of not only the need for compliance

but to achieve full compliance.” (citation omitted));

       The Clerk of Court is respectfully directed to close the open motion on docket entry 199.

SO ORDERED.

                                                        _________________________________
Date: March 16, 2020                                          VALERIE CAPRONI
      New York, New York                                    United States District Judge




                                            Page 3 of 3
